             Case 2:19-cv-00024 Document 1 Filed 05/22/19 Page 1 of 5


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION


JUAN CARLOS ALANIZ             §
                               §
Plaintiff,                     §
                               §
v.                             §
                               §
                               §                                                 CA 2:19-cv-24
                               §
CHESAPEAKE ENERGY CORPORATION; §
AND JESUS ARTIAGA              §
                               §
Defendants.                    §


 DEFENDANT CHESAPEAKE ENERGY CORPORATION’S NOTICE OF REMOVAL

       Defendant, Chesapeake Energy Corporation files this Notice of Removal pursuant to 28

U.S.C. § 1441.

                                    I.     INTRODUCTION

1.     Pursuant to 28 U.S.C. § 1441, et seq., this civil action is removed from the 365th Judicial

District Court of Maverick County, Texas where this matter was pending under Cause No. 19-03-

37121-MCVAJA, in a matter styled Juan Carlos Alaniz, et al. v. Chesapeake Energy Corporation.

and Jesus Artiaga.

                                    II.   NATURE OF SUIT

2.     This is a personal injury lawsuit arising from an incident which occurred on October 17,

2018, between Plaintiff and Defendant Artiaga. See Plaintiff’s Original Petition pg. 2 at Tab 1.

                            III.     TIMELINESS OF REMOVAL

3.     Plaintiff commenced this matter by filing their Original Petition on March 19, 2019.

Plaintiff’s Original Petition asserted that Plaintiff’s damages exceed $75,000.00. See Plaintiff’s’

Original Petition pg. 5 at Tab 1.


DEFENDANT CHESAPEAKE ENERGY CORPORATION’S NOTICE OF REMOVAL - Page 1
             Case 2:19-cv-00024 Document 1 Filed 05/22/19 Page 2 of 5


4.     Pursuant to 28 U.S.C § 1446(b)(1), this Notice of Removal is timely filed within 30 days

after Defendant received a copy of an pleading, motion, order or other paper from which

Defendant could ascertain that the case is now removable.

                      IV.     BASIS FOR REMOVAL JURISDICTION

5.     Removal is proper under 28 U.S.C. §§ 1441 and 1332(a) because there is complete

diversity of citizenship between Plaintiff and Defendant, the amount in controversy exceeds

$75,000, and no properly joined Defendant is a citizen of the State of Texas.

       A.      Proper Parties

6.     According to Plaintiff’s Petition, Plaintiff was, at the time of the filing of this action,

resident of Texas.

7.     Defendant Chesapeake Energy Corporation. is now and was at the time of the filing of

this action a Oklahoma corporation with its principal place of business in Oklahoma.

8.     Although Defendant Artiaga is alleged to now be and alleged to have been at the time of

the filing of this action, a resident of Texas, he has not been served with citation. "[C]ourts have

held, virtually uniformly, that . . . an unserved resident defendant may be ignored in determining

removability under 28 U.S.C. § 1441(b).". Breitweiser v. Chesapeake Energy Corp., No. 3:15-

CV-2043-B, 2015 U.S. Dist. LEXIS 142083, at 7 (N.D. Tex. 2015). The plain language of the

forum-defendant rule prohibits removal on diversity grounds when a forum defendant is

"properly joined and served." 28 U.S.C. § 1441(b)(2). The statute clearly provides that the

citizenship of an unserved forum defendant should not be considered in determining whether the

forum-defendant rule is satisfied. Davis v. Cash, No. 3:01-CV-1037-H, 2001 U.S. Dist. LEXIS

15546, 2001 WL 1149355, at 2 (N.D. Tex. Sept. 27, 2001). If a forum defendant is named in an

action and a nonforum defendant wishes to remove, "the nonforum defendant must do so before




DEFENDANT CHESAPEAKE ENERGY CORPORATION’S NOTICE OF REMOVAL - Page 2
              Case 2:19-cv-00024 Document 1 Filed 05/22/19 Page 3 of 5


the [forum defendant] is served." Carrs v. AVCO Corp., No. 3:11-CV-3423-L, 2012 U.S. Dist.

LEXIS 74562, 2012 WL 1945629, at 1 and 2 (N.D. Tex. May 30, 2012) (denying remand).

       B.      Amount In Controversy

9.     The amount in controversy exceeds $75,000.00, exclusive of interest and costs. Plaintiff

seeks compensatory damages for medical expenses and other claims associated with his alleged

personal injuries from the incident with Defendant Artiaga.             Accordingly, and based on

Plaintiff’s Original Petition, it is “facially apparent” that Plaintiff’s claim likely exceeds

$75,000.00, which is all that is required to satisfy the amount-in-controversy requirement. See

Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

                      V.      NOTICE IS PROCEDURALLY CORRECT

10.    Defendant has attached to this Notice of Removal the documents required by 28 U.S.C.

§ 1446(a) and Local Rule 81.1 as follows:

               1.      A completed civil cover sheet;
               2.      A completed supplemental cover sheet; and
               3.      Index of all attachments, including a copy of the state-court docket
                       sheet and a copy of each document filed in the State Court Action1;

11.     As noted in paragraph 8, supra, this action may be removed to this Court pursuant to 28

U.S.C. § 1441(b), because no properly joined and served Defendant are a citizen of Texas, the

state in which the action was brought. This action is removable to this Court because this United

States District Court and Division embraces the place where the State Court Action was pending.

28 U.S.C. §§ 124(a)(1), 1441(a).



1
  Defendant has requested a certified copy of the state court docket sheet. Defendant submitted their
request in writing as the Maverick County District Court documents are not available online. In order to
fully comply with this Court’s local rules, Defendant has requested the issued citations for Defendants
and the state court docket sheet; however, Defendant is still waiting on the documents from the Maverick
County District Court. In an abundance of caution and due to removal deadlines, Defendant filed this
Notice of Removal without the documentation, but will supplement as soon as the documents are received
by Defendant from the state court.


DEFENDANT CHESAPEAKE ENERGY CORPORATION’S NOTICE OF REMOVAL - Page 3
            Case 2:19-cv-00024 Document 1 Filed 05/22/19 Page 4 of 5


12.    In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be given to all parties and to the Clerk of the 365th Judicial District Court of

Maverick County, Texas. DATED: May 22, 2019

                                          Respectfully submitted,

                                          GAUNTT, KOEN, BINNEY & KIDD, L.L.P.


                                          /s/ Karl W. Koen
                                          KARL W. KOEN
                                          State Bar No.: 11652275
                                          Karl.Koen@gkbklaw.com

                                          RACHEL R. VULPITTA
                                          State Bar No. 24084789
                                          Rachel.Vulpitta@gkbwklaw.com

                                          14643 Dallas Parkway, Suite 500
                                          Dallas, Texas 75254
                                          (972) 630-4620
                                          (972) 630-4669 – Fax

                                          ATTORNEYS FOR DEFENDANT
                                          CHESAPEAKE ENERGY CORPORATION




DEFENDANT CHESAPEAKE ENERGY CORPORATION’S NOTICE OF REMOVAL - Page 4
             Case 2:19-cv-00024 Document 1 Filed 05/22/19 Page 5 of 5


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was forwarded to

the following counsel of record pursuant to the Federal Rules of Civil Procedure, as indicated

below, on this the 22nd day of May, 2019.

Via ProDoc E-Serve
Mr. Luis A. Elizondo
Mr. Christopher A. Garza
Gowan Elizondo, LLP
555 N. Carancahua, Suite 1400
Corpus Christi, Texas 78401
-and-
Rosaura “Wawi” Tijerina
1000 Washington Street, Suite 2
Laredo, Texas

                                    /s/ Karl W. Koen
                                    KARL W. KOEN




DEFENDANT CHESAPEAKE ENERGY CORPORATION’S NOTICE OF REMOVAL - Page 5
